Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an endoscope system for generating different elements of wavelength data each corresponding to a different illumination band having specified boundary points, as detailed below.
Group II, claim(s) 10-18, drawn to an endoscope system for filtering illumination light to be incident on a specific imager based on an illumination characteristic, as detailed below.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I has the special technical feature of “an illumination unit…including at least R of a first wavelength band, G of a second wavelength band, B of a third wavelength band, R of a fourth wavelength band, G of a fifth wavelength band, and B of a sixth wavelength band;
an imaging unit that generates image data based on reflected light from the biological tissue generated by irradiating the biological tissue with the illumination light;
an image processing unit that acquires the image data from the imaging unit and performs a predetermined image process; and
a display unit that displays an image generated by the predetermined image process of the image processing unit on a screen,
wherein at least the second wavelength band, the third wavelength band, the fifth wavelength band, and the sixth wavelength band are defined with boundaries therebetween by a wavelength at an isosbestic point at which transmittance becomes
constant regardless of oxygen saturation, the second wavelength band includes within the band an isosbestic point other than the isosbestic point which is the boundary of the band, the sixth wavelength band is a shorter wavelength band than the third wavelength band, the fifth wavelength band is a shorter wavelength band than the second wavelength band, the fourth wavelength band is a shorter wavelength band than the first wavelength band,
the image data includes R1 image data corresponding to R light of the first wavelength band, G1 image data corresponding to G light of the second wavelength band, B 1 image data corresponding to B light of the third wavelength band, R2 image data corresponding to R light of the fourth wavelength band, G2 image data corresponding to G light of the fifth wavelength band, and B2 image data corresponding to B light of the sixth wavelength band, and
the image processing unit generates a special light image by performing an image process using the G1 image data and at least one of the R1 image data, the B1 image data, the R2 image data, the G2 image data, and the B2 image data other than the G1 image data”, as indicated in Claim 1, which is not shared by the invention of Group II.
Group II has the special technical feature of “an optical element that divides reflected light from the biological tissue generated by irradiating the biological tissue with the illumination light, and outputs at least a first reflected light and a second reflected light;
a first optical filter that transmits light of a wavelength band of a first group in the first reflected light;
a second optical filter that transmits light of a wavelength band of a second group containing a part of wavelength band of the first group;
a first imaging unit that generates first image data corresponding to light of a predetermined wavelength band based on light of the wavelength band of the first group;
a second imaging unit that generates second image data corresponding to light of a wavelength band, which is contained in the predetermined wavelength band and narrower than the predetermined band, based on light of the wavelength band of the second group;
an image processing unit that calculates a feature of a spectral characteristic of the biological tissue in the wavelength band narrower than the predetermined wavelength band by dividing the first image data by the second image data; and
an output unit that outputs a calculation result of the image processing unit,
wherein an exposure time of the second imaging unit is set to be longer than an exposure time of the first imaging unit”, as indicated in Claims 10 and 14, which is not shared by the invention of Group I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795